DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
1.	Applicant's election with traverse of group I in the reply filed on 27 August 2021 is acknowledged.  The traversal is on the ground(s) that the claims are sufficiently related for the subject matter of any one group of claims to encompass a search for the subject matter of the remaining claims and that search and examination of the entire application could be made without serious burden.  This is not found persuasive because the process as claimed can be used to make another and materially different product and the product can be made by another and materially different process (MPEP 806.05(f)) as set forth in the Restriction Requirement of 28 May 2021. The inventions have acquired a separate status in the art in view of their different classification and divergent subject matter. The inventions do require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure including at least one of nubs, grooves, and lamellae (claim 4), at least one component (claim 5), a plurality of components that project through one another inside the structure (claim 6), at least one through hole (claims 12 and 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 15 recites that “the support core does not comprise any bristles on the surface”. Claim 15 depends from claims 1 and 14. Claim 1 requires that “the bristles formed from an integral layer disposed on the support core”. Based on this claim language, it is not clear in claim 15 what is meant. The support core does not comprise any bristles directly on the core’s immediate surface or that the support core does not comprise any bristles formed from an integral layer on its surface?  
	In claim 23 line 3, what is meant by a shape that is “n-angle”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claim(s) 1-3 and 5-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang, US 2011/0041271.
Huang discloses the claimed invention including a handle (11) having a flattened shape (see cross-section view in Figure 3 that shows the handle as being flattened in handle regions) and comprising at least one trough-shaped indentation on at least one of an upper side and an under side (trough-shaped indentations along the length of the handle, best shown in Figure 2, at 111 and in the regions between), a bristle-carrying stem which defines a longitudinal direction and has an elongated support core (12), a bristle field comprising bristles which protrude from the bristle-carrying stem (22), the bristles form an integral layer disposed on the support core (Figure 4), and a neck element which connects the support core to the handle (unlabeled, portion of 12 near where reference number 20 is located in Figure 4), wherein the handle, the support core and the neck element are integrally molded from a first plastics material component (Figure 4), and the integral layer is formed from a second plastics material component that at least partially covers the handle and the neck element (integral layer formed is encapsulation layer 20, shown in Figure 4; see also paragraph 0023), and is at least partially disposed in the at least one trough-shaped indentation in the handle (Figures 1-3, Figure 3 shows where encapsulation layer 20 is within the trough-shaped indentations in cross-section, Figure 1 shows the device with the layer 20 formed on the trough-shaped indentations of Figure 2). Regarding claim 2, the at least one trough-shaped indentation is provided with a structure (perimeter or boundary area of trough-shaped indentation, Figure 2; alternatively the cross-sectional shape, Figure 3). Regarding claim 3, the structure is arranged on an edge of the at least one trough-shaped indentation (in that the structure is the edge boundary area, Figure 2). Regarding claim 5, the structure includes at least one component (walls or edges that form the trough-shaped indentation; alternatively the two materials that comprise the handle/core .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, US 2011/0041271 in view of Crossman, US 2009/0230756.
	Huang discloses all elements previously mentioned above, however fails to disclose that the structure includes at least one of nubs, grooves, and lamellae.
	Crossman, like Huang, is an interdental cleaning brush and comprise a handle having a flattened shape (14, see Figures) and comprising at least one trough-shaped indentation on at least one of an upper side and an under side (recesses in top and bottom surfaces, see second to last sentence of paragraph 0021 and Figure 1), the trough-shaped indentation is provided with a structure that includes at least one of nubs, grooves, and lamellae (22). The nubs (22) or grooves (formed between 22, see Figures) provide the user with additional control of the tool during use (paragraph 0021).
	It would have been obvious for one of ordinary skill in the art before the time of the invention to modify a trough-shaped indentation of Huang to further include a structure that includes nubs or grooves, as taught by Crossman, so that a user can have additional control in gripping the tool during use.
6.	Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, US 2011/0041271 in view of Hohlbein et al., US 2011/0239387.
	Huang discloses all elements previously disclosed above, however fails to disclose dimensions of the brush, specifically a length of the brush.
	Hohlbein et al., like Huang, teach an oral care brush. Regarding claim 10, the overall length of the brush is in a range of 35 to 70 mm (last sentence of paragraph 0063, 2 inches is 50.8 mm).
.
7.	Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, US 2011/0041271 in view of Tomita et al., US 6,767,209.
	Huang discloses all elements previously disclosed above, however fails to disclose dimensions of the brush, specifically a height of the brush. It is noted that claim 11 does not specify what part of the brush the height is measured.
	Tomita et al., like Huang, teach an interdental brush. Regarding claim 11, the overall height of the brush, taken at the bristle portion, is in a range of about 0.8 to 2.8 mm (in that the projections 2 are 0.5mm in length, Column 6 Lines 58-59; a cross-section of the brush shown in Figure 2 reveals that there are two opposing projections 2 on either side of a stem portion 1, if the two stem portions are each 0.5 mm in length and given the proportions shown in Figure 2, it is reasonable to assert that the height of the brush shown in cross-section is greater than 1.0 mm and less than 1.5mm).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the dimensions of the brush of Huang so that the height is in a range of 0.8 to 2.8 mm, as taught by Tomita et al., to have projections with sufficient height to clean interdental regions of the mouth.
9.	Claims 12-13 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, US 2011/0041271 in view of Overthun, US D416,685.
Huang discloses all elements previously disclosed above, however fails to disclose that the handle includes at least one through hole that is provided in the at least one trough-shaped indentation of the handle. It is noted that with regards to claim 16, at the trough-shaped indentation of Huang, there are first and second plastics materials.
	Overthun teaches a brush that has a handle with a relatively flattened shape and at least one trough-shaped indentation on an upper side and an under side (narrowed section of handle in Figure 4). In regards to claims 12-13, at the trough-shaped indentation there is at least one through hole (see Figures 1-2 and 6). In addition with regards to claim 16, from the shading in the Figures there appears to be two material components, one of which is disposed in at least one of the trough-shaped indentation and the at least one through hole (see particularly Figures 1-2 and 6, the darker shading disposed in the indentation and through hole).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the trough-shaped indentation of Huang to have a through-hole through within the indentation, as taught by Overthun, to provide an improved gripping surface for a user.
9.	Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, US 2011/0041271 in view of Tomita et al., US 6,767,209.
	Huang discloses all elements previously disclosed above, however fails to disclose where the second plastics material component is injected onto a rear end of the handle during the manufacturing process. It is noted that the second plastics material component of Huang is formed by sheathing the second plastics layer by molding (Abstract, paragraph 0023).

	It would have been obvious for one of ordinary skill in the art at the time of the invention in the manufacture of the brush of Huang to inject the second plastic material component onto a rear end of the handle remote from the neck element, as taught by Tomita et al., as a successful procedure in molding the first and second plastics material to formulate the finished interdental product.
11.	Claims 22-23 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, US 2011/0041271 in view of Overthun, US D416,685.
Huang discloses all elements previously disclosed above including a handle (11) having a flattened shape (see cross-section view in Figure 3 that shows the handle as being flattened in handle regions), a bristle-carrying stem which defines a longitudinal direction and has an elongated support core (12), a bristle field comprising bristles which protrude from the bristle-carrying stem (22), the bristles form an integral layer disposed on the support core (Figure 4), a neck element which connects the support core to the handle (unlabeled, portion of 12 near where reference number 20 is located in Figure 4), wherein the handle, the support core and the neck element are integrally molded from a first plastics material component (Figure 4), and the integral layer is formed from a second plastics material component that at least partially covers the handle and the neck element (integral layer formed is encapsulation layer 20, shown in Figure 4; see also paragraph 0023). Huang fails to disclose that the handle includes at least one through hole that is provided in the handle. 
	Overthun teaches a brush that has a handle with a relatively flattened shape and at least where there is at least one through hole (see Figures 1-2 and 6). Regarding claim 23, the at least one through hole is shaped as an oval (see Figures 1-2 and 6). In addition with regards to claims 22 and 26, from the shading in the Figures there appears to be two material components, one of which is disposed in at least one of the trough-shaped indentation and the at least one through hole (see particularly Figures 1-2 and 6, the darker shading disposed in the indentation and through hole).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the handle of Huang to have a through-hole through within the flattened handle, as taught by Overthun, to provide an improved gripping surface for a user.
24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, US 2011/0041271 and Overthun, US D416,685 as applied to claim 22, in view of Tomita et al., US 6,767,209.
	Huang and Overthun disclose all elements previously disclosed above, however fail to disclose where the second plastics material component is injected onto a front end of the handle during the manufacturing process. It is noted that the second plastics material component of Huang is formed by sheathing the second plastics layer by molding (Abstract, paragraph 0023).
	Tomita et al., like Huang, teach an interdental brush. The brush comprises a handle (4), a bristle carrying stem (1) which defines a longitudinal direction and has an elongated support core (6, Figure 13), a bristle field comprising bristles (2) which protrude from the bristle-carrying stem (Figure 2), the bristles formed from an integral layer disposed on the support core (integral layer is 1a), and a neck element which connects the support core to the handle (unlabeled, region between handle and bristle field), wherein the handle, support core, and neck element are integrally molded from a first plastic material component (Column 12 Lines 15-18), and the integral layer is formed from a second plastics material component that at least partially covers the handle and the neck element (Figure 13). Regarding claim 24, the second plastics material component is injected onto a front end of the handle facing the neck element (at 55a, Figure 14a), and the second plastics material component overlaps a part of a surface of the handle (Figure 13), while covering a substantial part of a surface on a rear side of the neck element (Figure 13) and covering a surface of the support core completely (Figure 13). 
.
13.	Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, US 2011/0041271 and Overthun, US D416,685 as applied to claim 22, in view of Tomita et al., US 6,767,209.
	Huang and Overthun disclose all elements previously disclosed above, however fail to disclose wherein the second plastics material component is injected onto a front end of the support core, remote from the neck element during the manufacturing process. It is noted that the second plastics material component of Huang is formed by sheathing the second plastics layer by molding (Abstract, paragraph 0023).
	Tomita et al., like Huang, teach an interdental brush. The brush comprises a handle (4), a bristle carrying stem (1) which defines a longitudinal direction and has an elongated support core (6, Figure 13), a bristle field comprising bristles (2) which protrude from the bristle-carrying stem (Figure 2), the bristles formed from an integral layer disposed on the support core (integral layer is 1a), and a neck element which connects the support core to the handle (unlabeled, region between handle and bristle field), wherein the handle, support core, and neck element are integrally molded from a first plastic material component (Column 12 Lines 15-18), and the integral layer is formed from a second plastics material component that at least partially covers the handle and the neck element (Figure 13). Regarding claim 25, the second 
	It would have been obvious for one of ordinary skill in the art at the time of the invention in the manufacture of the brush of Huang and Overthun to inject the second plastic material component onto a front end of the support core remote from the neck element, as taught by Tomita et al., as a successful procedure in molding the first and second plastics material to formulate the finished interdental product.
14.	Claims 42-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, US 2011/0041271 in view of Kramer, US 6,464,920.
	Huang discloses all elements previously disclosed above including a handle (11) having a flattened shape (see cross-section view in Figure 3 that shows the handle as being flattened in handle regions), a bristle-carrying stem which defines a longitudinal direction and has an elongated support core (12), a bristle field comprising bristles which protrude from the bristle-carrying stem (22), the bristles form an integral layer disposed on the support core (Figure 4), a neck element which connects the support core to the handle (unlabeled, portion of 12 near where reference number 20 is located in Figure 4), wherein the handle, the support core and the neck element are integrally molded from a first plastics material component (Figure 4), and the integral layer is formed from a second plastics material component that at least partially covers the handle and the neck element (integral layer formed is encapsulation layer 20, shown in Figure 4; see also paragraph 0023), there is also at least one trough-shaped indentation on at least an upper side and underside of the handle (trough-shaped indentations along the length 
	Kramer teaches a brush having a handle (7 and 7C), support core and neck (unlabeled, includes 7A, 7B; upper part of the brush and is integral, Figure 4), a bristle field comprising bristles (unlabeled, Figure 5) which protrude from the bristle-carrying stem (Figure 5), wherein the handle, support core, and neck element are integrally molded from a first plastic material component (the unfinished brush in Figure 2 show the integrally molded first plastic), and an integral layer is formed from a second plastics material component that at least partially covers the handle and the neck element (integral layer of second plastics includes 19, 20; elastomer, Column 5 Lines 56-57 and Column 6 Lines 14-15). Kramer particularly teaches that the second plastics material component, during injection molding, is introduced in an indentation on an upper or under side of a handle so that the material can flow along channels (at 18, Figure 3) and also notes that an injection port may be at other places in the mold (Column 5 Lines 56-64).
	It would have been obvious for one of ordinary skill in the art at the time of the invention in the manufacture of the brush of Huang to inject the second plastic material component into an indentation on either the upper side or under side, as taught by Kramer, as a successful location for introducing a second material within an indentation of the handle to allow the material to flow along channels of the handle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

15.	Claims 17-20, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 16-17 of U.S. Patent No. 10,299,577 in view of Huang, US 2011/0041271. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4 and 16-17 include the same structural limitations as that of claims 17-20. Also, claim 17 of ‘577 include the same structural limitations as that of claims 22 and 27. The claim language is not verbatim, however contains the same limitations. ’577 in the preamble recites that the device is a brush, however does not recite that it is an interdental brush as recited in the preamble of the present invention. Huang teaches a brush like ‘577 that is specifically used to be inserted between teeth to effectively clean that narrow area in a safe and easy manner (paragraphs 0002, 0005, 0013). It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the brush of ‘577 to specifically be an interdental brush, as taught by Huang, so that the brush can be used to clean the region between teeth effectively.
16.	Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,299,577 in view of Huang, US 2011/0041271. claim 15 includes the same structural limitations as that of claims 42. The claim language is not verbatim, however contains the same limitations. ’577 in the preamble recites that the device is a brush, however does not recite that it is an interdental brush as recited in the preamble of the present invention. Huang teaches a brush like ‘577 that is specifically used to be inserted between teeth to effectively clean that narrow area in a safe and easy manner (paragraphs 0002, 0005, 0013). It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the brush of ‘577 to specifically be an interdental brush, as taught by Huang, so that the brush can be used to clean the region between teeth effectively.
Allowable Subject Matter
17.	Claims 21 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg